Citation Nr: 1308130	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  04-27 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for residuals of compression fracture, T-12 (thoracolumbar spine disability).

2. Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel 



INTRODUCTION

The Veteran had active service from January 1969 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The claims file was subsequently transferred to the RO in Portland, Oregon.  

In November 2010, the appellant requested a hearing, but did not specify what type of hearing.  In a January 2011 statement, the appellant stated that he did not want a Board hearing.  A March 2011 statement from his representative further clarified that he does not want a formal hearing, including a formal RO hearing.  Thus, the appellant's hearing request is deemed to be withdrawn.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's residuals of compression fracture have been manifested by complaints of pain, productive of no more than moderate limitation of motion, with forward flexion of no less than 45 degrees (accounting for painful flare-ups), and no evidence of ankylosis, intervertebral disc disease, or associated neurological deficits. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 percent for residuals of compression fracture, T-12 (thoracolumbar spine disability) have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5288, 5289, 5291,5292, 5293, 5295 (as in effect prior to September 26, 2003); Diagnostic Code 5293 (as in effect from September 23, 2002 through September 25, 2003), Diagnostic Codes 5237, 5243 (as in effect from September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.  Because the Court's decision is premised on the five elements of a service connection claim, it is the consensus opinion within the VA that the analysis employed can be analogously applied to any matter that involves any one of the five elements of a "service connection " claim, to include an increased rating claim.  

In VA correspondence to the Veteran dated in January 2003, the Veteran was informed of what evidence was required to substantiate his claim for entitlement to an increased rating, and of his and VA's respective duties for obtaining evidence, prior to the initial unfavorable AOJ decision.  However, he was not apprised of the criteria for consideration in assigning an effective date in the event of award of the benefit sought, and a disability rating until correspondence dated in November 2006, following the initial unfavorable AOJ decision.  

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because complete VCAA notice in this case was not completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  Here, however, the Board finds that any defect with respect to the timing of the VCAA notice was harmless error.  Although complete notice was provided to the appellant after the initial adjudication, the claim was readjudicated thereafter, and the appellant therefore has not been prejudiced.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim decided on the merits herein, and to respond to VA notices.  

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records, Social Security Administration records, and VA and private examination and treatment records.  Additionally, the claims file contains the statements of the Veteran in support of his claims.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record for which VA has a duty to obtain.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

Numerous VA examinations have been afforded the Veteran through the course of this appeal, most recently in October 2012.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the October 2012 VA examination is more than adequate, as it included a review of the claims files, an examination of the Veteran, and an interview with the Veteran regarding his symptoms.  The report contains findings necessary to evaluate the disability under the applicable diagnostic code rating criteria.  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal decided on the merits herein has been met.  38 C.F.R. § 3.159(c) (4).  

These claims were previously before the Board in March 2011, at which time they were remanded for additional development, to include issuing VCAA notice with respect to the issue of entitlement to a TDIU, obtaining all of the Veteran's VA treatment records from June 2010 to present, and affording the Veteran a contemporaneous VA examination.  The Board finds that there has been substantial compliance with the mandates of the March 2011 remand and will proceed to adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Rating Disabilities

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require reevaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

By way of history, the Board notes that service connection for a compression fracture at T-12 was granted in a May 1990 rating decision, and an initial noncompensable rating was assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5285-5291, which concern residuals of vertebral fracture and limitation of motion of the dorsal (thoracic) spine, respectively.  38 C.F.R. § 4.71a.  With respect to hyphenated Diagnostic Codes, injuries generally will be represented by the number assigned to the residual condition on the basis of which the rating is determined.  Diseases will be identified by the number assigned to the disease itself, followed by a hyphen, with the residual condition listed last.  See 38 C.F.R. § 4.27.  This noncompensable rating was assigned on the basis that his range of motion was only slightly restricted, and that the degenerative changes of the lumbar spine shown by X-ray were unrelated to his service-connected compression fracture.  

The Veteran filed his current increased rating claim in July 2002.  In a September 2007 rating decision, the RO granted entitlement to a 20 percent rating effective July 22, 2002, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5285-5292, which concern residuals of vertebral fracture and limitation of motion of the lumbar spine, respectively.

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991), where a law or regulation changes after the claim has been filed or reopened, but before administrative or judicial process has been concluded, the version of the law most favorable to the Veteran applies unless Congress provided otherwise or permitted the VA Secretary to do otherwise and the Secretary did so.  Hence, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, and the Board considers both the former and the current schedular criteria, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change. Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the extent it held that, where a law or regulation changes after a claim has been filed or reopened, but before the administrative or judicial appeal process has been concluded, the version more favorable to appellant should apply).

Rating of the spine prior to September 26, 2003

Under the regulation prior to the September 26, 2003, amendment, severe limitation of the lumbar spine was evaluated as 40 percent disabling, moderate limitation of motion was evaluated as 20 percent disabling, and slight limitation of motion was evaluated as 10 percent disabling under Diagnostic Code 5292.  

Under Diagnostic Code 5291, a rating of 10 percent was warranted for limitation of motion of the dorsal (thoracic) spine that is moderate or severe.  A noncompensable rating was warranted for slight limitation of motion.  The Board observes that the words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2012).

Favorable ankylosis of the lumbar spine was evaluated as 40 percent disabling, and unfavorable ankylosis of the lumbar spine was evaluated as 50 percent disabling under Diagnostic Code 5289.  

Lumbosacral strain with slight subjective symptoms only was evaluated as noncompensable, with characteristic pain on motion was evaluated as 10 percent disabling, with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position was evaluated as 20 percent disabling, and severe lumbosacral strain, with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion, was evaluated as 40 percent disabling under Diagnostic Code 5295

Rating intervertebral disc syndrome (IVDS) from
September 23, 2002 through September 25, 2003

Under the version of Diagnostic Code 5293, as in effect from September 23, 2002, through September 25, 2003, IVDS may be evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations, along with evaluations for all other disabilities, whichever method results in the higher evaluation.

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent rating is assigned.  With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is assigned.  With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is assigned.  With incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is assigned.

Note (1) under this diagnostic code provides that, for purposes of evaluations under DC 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

Rating disability of the spine (to include IVDS) from September 26, 2003

As in effect from September 26, 2003, under the General Rating Formula for Diseases and Injuries of the Spine, provides that forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour is rated at 10 percent.  A 20 percent evaluation is for assignment where there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of limited line of vision; restricted opening of the mouth and chewing breathing limited to diaphragmatic respiration.  Gastrointestinal symptoms due to pressure of the costalmargin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Flexion of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  (Note 5 to General Rating Formula for Disease and Injuries of the Spine.)  

Note (1) under this diagnostic code provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code. 38 C.F.R. § 4.71a.

IVDS may be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, or the General Rating Formula for Diseases and Injuries of the Spine (as outlined above), based on whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  
The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 60 percent evaluation with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  A 40 percent evaluation is warranted with evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Note (1) under this diagnostic code provides that, for purposes of evaluations under DC 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

A January 2003 VA electromyogram (EMG) and nerve-conduction study (NCS) of the bilateral lower extremities produced mildly abnormal results.  There was indirect evidence of polyneuropathy based on mild slowing of motor velocities.  

The Veteran was afforded a VA examination in March 2003, at which time he was diagnosed as having a compression fracture at T12.  Subjectively, he complained of constant pain associated with stiffness and limited ability in movement as well as severe muscle pain.  He reported that the pain radiated to his feet and neck, and that it made it difficult for him to move around and do the activities of daily living.  Upon objective examination, the Veteran's gait was normal.  Examination of the thoracic spine revealed evidence of mild thoracic kyphosis, but there was no evidence tenderness to palpation, muscle spasm, or radiculopathy.  Examination of the lumbar spine revealed evidence of painful motion in all directions, as well as evidence of accentuation of lumbar lordosis and mild paralumbar muscle spasm at L3-4 and L4-5.  However, there was no evidence of weakness or tenderness.  Range of motion testing revealed flexion to 60 degrees, limited by pain; extension to 15 degrees, limited by pain; lateral flexion to 25 degrees, bilaterally, limited by pain; and rotation to 30 degrees, limited by pain.  Although these ranges of motion were limited by pain, they were not limited by fatigue, weakness, lack of endurance, or incoordination.  Motor strength and sensation were normal in the bilateral lower extremities.  

In an April 2004 examination, there was no tenderness to palpation in the midline or the paraspinal areas.  Straight leg raising tests were negative.  Range of motion of the spine was within normal limits.  Motor testing revealed normal strength in all extremities.  However, sensory testing revealed decreased sensation to light touch in the bilateral feet; however, sensation was otherwise intact to light touch.  The Veteran's gait was normal, as were his knee reflexes, bilaterally.  

The Veteran was afforded another VA examination in July 2007, at which time he was diagnosed as having a T12 compression fracture with degenerative changes.  Subjectively, he complained of pain across the lower back with daily flare-ups.  The examiner indicated that he had various other musculoskeletal problems, to include peripheral neuropathy and knee disability, but that his back pain did not radiate down his legs.  Upon objective examination, the Veteran ambulated with a slow, slightly hunched forward gait.  Examination of the thoracolumbar spine revealed some kyphosis across the thoracolumbar junction.  There was also some tenderness around the T12 area as well as across the paraspinal muscles of the lumbar spine, but there were no focal muscle spasms.  Range of motion testing revealed flexion to 60 degrees; lateral flexion to 15 degrees, bilaterally; and rotation to 20 degrees, bilaterally.  There was pain upon range of motion testing, and the examiner opined that with repetitive activity the Veteran was likely to have flare-ups of worsening pain, weakness, lack of endurance, incoordination, and loss of another 10 to 15 degrees of motion across the thoracolumbar spine.  Examination of the bilateral lower extremities revealed generalized weakness but no focal neurologic muscle deficit.  He exhibited decreased sensation in the stocking distribution across his feet up toward the mid-leg, but this was not in a radicular pattern.  The examiner opined that the degenerative arthritis across the thoracolumbar spine was at least as likely as not related to the Veteran's service-connected compression fracture, on the basis that the natural history of a compression fracture is to develop some degenerative changes across the adjacent joints.  The examiner concluded that the current disability decreased the Veteran's ability to work in manual labor as he previously did, but did not completely eliminate his ability to do sedentary work.  

The Veteran was afforded a VA neurological disorders examination in August 2007, at which time he was diagnosed as having peripheral polyneuropathy.  Subjectively, the Veteran reported gradually progressive numbness and tingling of the bilateral lower extremities as well as balance impairment.  Objective examination revealed distal sensory loss of the lower extremities and attenuated ankle jerk deep tendon reflexes with polyneuropathy which was most likely due to the Veteran's chronic ethanol alcohol abuse.  There was no evidence of myelopathy or lumbar radiculopathy, and the progressive neuropathy was not related to his service-connected compression fracture.  The examiner concluded that the peripheral neuropathy was likely contributing significantly to his lower extremity pain and balance impairment.  

However, in a March 2008 VA consultation note, a VA physician assistant  indicated that the Veteran had asked her to comment on whether the in-service accident which caused his service-connected T12 compression fracture could have caused some of the damage to his cervical spine.  The physician assistant opined that this was "probably the case," since major trauma causing fracture of the thoracic spine would cause trauma to the cervical and lumbar spine as well, and that the Veteran would have increased incident of traumatic arthritis and degenerative disc disease in the years after.  The VA physician assistant diagnosed the Veteran as having severe spinal stenosis of the cervical spine and peripheral neuropathy resulting in worsening weakness in his upper and lower extremities.  

The Veteran was afforded a VA peripheral nerves examination in March 2010, at which time he was diagnosed as having severe peripheral neuropathy.  The Veteran reported numbness in his extremities as well as gait abnormalities.  The examiner opined that these symptoms were likely due to his peripheral neuropathy, which was severe in nature.  The examiner indicated that the Veteran's cervical spine stenosis was superimposed on this, as both the neuropathy and stenosis were known to cause the symptoms experienced by the Veteran.  Significantly, however, the examiner opined that the Veteran's current symptomatology was unlikely due to his service-connected T12 compression fracture, especially since there was no evidence of thoracic myelopathy.  

MRI conducted in April 2010 revealed chronic wedging of the T12 vertebra, with no acute compression fracture deformity; fatty atrophy and/or hemangiomatous changes along the right T11 pedicle to the right T11 costovertebral junction; and minimal lower thoracic degenerative disc disease without disc herniation.  

The Veteran was provided a VA neurological disorders examination in September 2010, at which time he was diagnosed as having polyneuropathy with associated lower extremity numbness, dysesthesias, and gait ataxia.  The examiner emphasized that there was no documented evidence of myelopathy, lower extremity weakness, or sensory loss arising from the Veteran's T12 compression fracture.  The examiner opined that the Veteran's polyneuropathy was more likely than not due to his chronic alcohol use and was not related to his service-connected compression fracture.  This was based on the absence of thoracic myelopathy and the fact that MRI revealed no evidence of spinal cord compression or increased spinal cord signal.  The examiner explained that peripheral nerve toxicity resulting in axonal polyneuropathy is a known and frequent consequence of long-term alcohol abuse, and that the Veteran had a history of longstanding alcohol abuse.  

In October 2010, the examiner issued an addendum opinion addressing the question as to whether a relationship existed between the Veteran's service-connected T12 compression fracture and his cervical stenosis.  The examiner opined that the service-connected T12 compression fracture was unrelated to his cervical stenosis, neck pain, peripheral neuropathy, or other neurological symptoms.  The examiner noted that service treatments records did not indicate that his T12 compression fracture was associated with any symptoms of myelopathy.  Moreover, the examiner explained that the T12 level was far removed (much much more inferiorly located) than his cervical degenerative spine disease and would not be related to a polyneuropathy.  As such, there was no evidence that his cervical spine condition or his peripheral neuropathy were caused by or in any way related to his service-connected T12 compression fracture, nor did the service-connected compression fracture exacerbate his cervical stenosis or polyneuropathy.  

The Veteran was afforded a VA spine examination in April 2011, at which time he was diagnosed as having cervicothoraco degenerative joint disease and degenerative disc disease without clinical radiculopathy.  Subjectively, the Veteran reported worsening neck pain following a 2010 cervical fusion.  Range of motion testing of the cervical spine revealed flexion to 45 degrees, extension to 45 degrees, and lateral flexion to 45 degrees, bilaterally.  Range of motion was not mechanically or additionally limited by pain, fatigue, weakness, or lack of endurance.  However, the examiner explained that existing orthopedic scientific studies in adults attempting to confirm that one joint problem directly caused another joint to develop disease are all inconclusive; therefore, there was no exquisite evidence to support the Veteran's claim that his service-connected T12 compression fracture caused problems to develop in his cervical spine.  

The Veteran was afforded his most recent VA spine examination in October 2012, at which time he was diagnosed as having a T12 compression fracture, peripheral neuropathy, degenerative changes of the cervical spine, and degenerative disk disease of the lumbar spine.  Subjectively, the Veteran described constant, daily pain in his mid-to-low back without radiation in to the extremities.  He denied flare-ups of pain which impacted thoracolumbar spine function.  X-rays revealed degenerative arthritic changes with compression deformities at T11 and T12.  Range of motion testing revealed flexion limited to 75 degrees, with pain at 60 degrees; extension to 30 degrees, with pain at 25 degrees; lateral flexion to 30 degrees, bilaterally, with pain at 25 degrees; and rotation to 25 degrees, bilaterally, with pain at 20 degrees.  The Veteran was able to perform repetitive-use testing with 3 repetitions, and did not exhibit additional limitation of range of motion of the thoracolumbar spine following repetitive-use testing.  Although the examiner noted functional loss in the sense that there was less movement and pain on movement following repetitive use, there was no indication of weakness, fatigability, incoordination, or instability following repetitive use.  There was no evidence of muscle spasm, guarding, or localized tenderness or pain to palpation in the thoracolumbar spine.  Muscle strength testing revealed normal strength in the bilateral hips, knees, ankles, and toes.  There was no evidence of muscle atrophy.  However, reflex testing revealed absent reflexes in the bilateral ankles and hypoactive reflexes in the bilateral knees.  Sensory examination revealed normal sensation and light touch testing in the bilateral upper anterior thighs and knees, although there was decreased sensation in the bilateral ankles and no sensation in the toes.  Straight leg raising tests were negative, and thus not suggestive of radiculopathy.  There were no other signs or symptoms of radiculopathy, and no evidence of IVDS of the thoracolumbar spine.  X-rays revealed a vertebral fracture with a 35 percent loss of the vertebral body at T12, wedging of 14 percent at T11, and wedging of 20 percent at L1.  Additionally, the examiner noted that the Veteran's service-connected T12 compression fracture impacted his ability to work in that he was now limited to sedentary occupations.  The examiner further opined that it was less likely than not that the Veteran neurological symptoms were a result of the service-connected T12 compression fracture.  Rather, he indicated that the Veteran's peripheral neuropathy was idiopathic.  Additionally, he opined that although the Veteran's degenerative disk disease of the lumbar spine was distal to his service-connected T12 compression fracture, it was less likely than not caused by that disorder.  There was no identified lumbar radiculopathy or myelopathy, and his neurological symptoms of the bilateral lower extremities were more likely than not secondary to his peripheral neuropathy.  

The Board will first consider the rating criteria with regards to the motion of the spine.  Under the rating criteria in effect prior to September 26, 2003, the Veteran would be entitled to an evaluation higher than 40 percent if he had severe limitation of motion of the spine, ankylosis, or severe lumbosacral strain with listing of the whole spine to the opposite side.  The evidence is against such a finding.  At worst, the Veteran's flexion has been limited to 45 degrees, even when accounting for painful motion and additional functional loss.  As full thoracolumbar forward flexion is to 90 degrees, this is approximately one-half of the full range of motion and, thus, is properly considered moderate limitation of motion.  

The Board acknowledges the contention by the Veteran's representative that the Veteran is entitled to a higher rating given the objective evidence of painful motion elicited at the October 2012 VA examination.  The Board notes that pain is a component of functional loss.  See DeLuca, supra.  However, even considering the decreased in range of motion due to pain, as noted by the VA examination reports, the Veteran's limitation of range of motion still does not rise to the level which would warrant higher than a 20 percent rating.  

Under the rating criteria in effect from September 26, 2003, the Veteran's service-connected T12 compression fracture warrants no more than a 20 percent evaluation.  The Veteran would only be entitled to a higher evaluation under the General Rating Formula for disease and Injuries of the Spine if his forward flexion of the thoracolumbar spine was 30 degrees or less, or if he exhibited ankylosis of the entire thoracolumbar spine.  The clinical evidence of record, as noted above, is against such a finding.  There is no evidence that the Veteran's spine is fixed in flexion or extension such that he has one or more of the conditions listed in Note 5 of the diagnostic code, nor is there evidence to suggest that his thoracolumbar flexion was ever limited to 30 degrees or less, even when accounting for painful motion.

Next the Board will consider the possible ratings for IVDS.  The Veteran would be eligible for a rating in excess of 20 percent if the evidence reflected incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  However, there is no clinical evidence of record that bed rest has been prescribed by a physician.  Moreover, records consistently reflects that there have been no incapacitating episodes of spine disease.  

Next the Board will consider the Veteran's chronic orthopedic and neurologic manifestations.  Under the version of Diagnostic Code 5293, as in effect from September 23, 2002 through September 25, 2003, IVDS may be evaluated by combining under § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations, along with evaluations for all other disabilities, whichever method results in the higher evaluation.  Under the rating criteria from September 26, 2003, any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, are separately rated under the appropriate diagnostic code.  Under the current regulation for the spine, associated objective neurologic abnormalities are evaluated under an appropriate diagnostic code.  At the outset, the October 2012 VA examiner clarified that there was no IVDS of the thoracolumbar spine.  

With regard to bowel and bladder problems, the clinical record is against a finding that the Veteran has bowel or bladder problems causally related to his service-connected spine disability.   

With regard to neurological manifestations of the Veteran's service-connected T12 compression fracture, the majority of physicians who examined the Veteran opined that he did not suffer from any neurological disorder as a result of his T12 compression fracture.  Although polyneuropathy of the bilateral lower extremities was identified in a January 2003 VA EMG/NCS, a March 2003 VA examination report indicated that there was no evidence of radiculopathy.  The July 2007 VA examination report indicated that, although the Veteran exhibited decreased sensation in the stocking distribution across his feet up toward the mid-leg, this was not in a radicular pattern and there was no evidence of radiculopathy otherwise.  The report of an August 2007 VA neurological examination indicated that there was no evidence of myelopathy or lumbar radiculopathy, and that the progressive neuropathy was not related to his service-connected compression fracture.  The March 2010 VA examiner opined that the Veteran's current neurological symptomatology was unlikely due to his service-connected T12 compression fracture, especially since there was no evidence of thoracic myelopathy.  Similarly, the September 2010 VA examiner opined that the Veteran's polyneuropathy was more likely than not due to his chronic alcohol use and was not related to his service-connected compression fracture based on the absence of thoracic myelopathy and the fact that MRI revealed no evidence of spinal cord compression or increased spinal cord signal.  This examiner additionally opined that there was no evidence that his cervical spine condition or his peripheral neuropathy were caused by or in any way related to his service-connected T12 compression fracture, nor did the service-connected compression fracture exacerbate his cervical stenosis or polyneuropathy.  Most recently, the October 2012 VA examiner opined that that it was less likely than not that the Veteran's neurological symptoms were a result of the service-connected T12 compression fracture.  

The Board acknowledges that, in a March 2008 VA consultation note, a VA physician assistant indicated that the Veteran had asked her to comment on whether the in-service accident which caused his service-connected T12 compression fracture could have caused some of the damage to his cervical spine.  The physician assistant opined that this was "probably the case," since major trauma causing fracture of the thoracic spine would cause trauma to the cervical and lumbar spine as well, and that the Veteran would have increased incident of traumatic arthritis and degenerative disc disease in the years after.  However, in light of the plethora of other medical opinions to the contrary outlined above, all well-reasoned and supported by medical principals as well as the unique facts specific to this case, the Board finds that the weight of the medical evidence of record shows that the Veteran's current neurological symptoms were not caused or aggravated by his service-connected T12 compression fracture.  As such, there are no neurological manifestations of this disability.  

The Board finds that the Veteran's subjective complaints have been contemplated in the current rating assignment, as discussed above.  The overall evidence does not reveal a disability picture most nearly approximating an evaluation in excess of 20 percent under the rating formula effective prior to, or from September 26, 2003, even with consideration of whether there was additional functional impairment due to DeLuca factors.  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected compression fracture is inadequate.  The rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran does not experience any symptomatology not contemplated by the rating schedule.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54- 56 (1990).  


ORDER

Entitlement to a rating in excess of 20 percent for residuals of compression fracture, T-12 (thoracolumbar spine disability), is denied.


REMAND

The Veteran also seeks entitlement to a TDIU.  The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2012).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or impairment caused by any disabilities that are not service connected.  Id.  

In this case, service connection is in effect for residuals of removal of a ganglion cyst of the right wrist, rated as noncompensable, and the T12 compression fracture, rated as 20 percent disabling.  As such, the Veteran's combined disability evaluation is 20 percent.  Accordingly, because the Veteran does not have a single service-connected disability rated at 60 percent or more, or a combined disability rating of 70 percent or more, the Veteran does not meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).  

Nevertheless, a TDIU may still be available if the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b).  As such, pursuant to 38 C.F.R. § 4.16(b), consideration must be given as to whether the Veteran is entitled to a TDIU on an extraschedular basis.  

The Board notes that entitlement to a TDIU extra-schedular rating under 38 C.F.R. § 4.16(b), and an extra-schedular rating under 38 C.F.R. § 3.321(b)(1), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  An extraschedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.

In this regard, the Board notes that, for a Veteran to prevail on a claim for TDIU on an extraschedular basis, it is necessary that the record reflect some factor which places the case in a different category than other Veterans with an equal rating of disability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The pertinent question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Id.  This is so because a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Id.  Significantly, however, the Board does not have jurisdiction to authorize an extraschedular rating in the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996); Cf. 66 Fed. Reg. 49, 886 (Oct. 1, 2001) (final rule proposal to authorize the Board to assign an extraschedular rating).  It may, however, determine that a particular case warrants referral to the Director of Compensation and Pension for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) and 38 C.F.R. § 4.16 (b).  

In this case, the evidence of record is unclear as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  A review of the claims file reveals that Veteran worked most of his life as a heavy equipment operator.  However, he had also previously owned several gas stations, a furniture manufacturing company, a rental truck business, a diesel-repair business, and a delicatessen.  He eventually sold the delicatessen because he was unable to work the 12 to 14 hour days it required.  He has indicated that he is dyslexic, but that he has never been formally diagnosed with dyslexia.  In addition, he has expressed that he believed he was unable to perform any clerical job involving computers.  

In a September 2006 decision, the SSA determined that the Veteran had been under a disability since August 1, 2005, and that had not engaged in substantial gainful activity since that date.  Specifically, the SSA decision found that the Veteran suffered from a combination of severe impairments impacting his ability to work, to include a history of polyneuropathy with chronic pain, degenerative disc disease, thoracic compression fracture, bilateral shoulder arthritis, hypertension, gastroesophageal reflex disease, obesity, and major depressive disorder.  The Board notes that the thoracic compression fracture is the only one of these disorders which is subject to service connection.  

At the Veteran's most recent VA examination in May 2012, the examiner opined that the Veteran's service-connected compression fracture and right wrist disorder limited him to sedentary occupations.  This echoed the opinion of the July 2007 VA examiner, who stated that the current disability decreased the Veteran's ability to work in manual labor as he previously did, but that it did not completely eliminate his ability to do sedentary work.  

Additionally, however, in correspondence dated in October 2012, the Veteran's brother-in-law corroborated the Veteran's account of dyslexia, and indicated that he had assisted the Veteran with reading and writing over the years.  Moreover, the brother-in-law indicated that the Veteran's dyslexia kept him from ever learning how to use a computer, and that he had never even owned a computer.  This information, if true, casts the Veteran's reading and writing capabilities, as well his computer literacy, into doubt; as such, the Veteran's options for gainful sedentary employment may be extremely limited.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

As the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  See also Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991). 

The Veteran is in receipt of SSA disability insurance benefits based on service and nonservice-connected disabilities.  That said, to receive a TDIU, his service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Court also clarified in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), that the disability rating itself is recognition that industrial capabilities are impaired.  Indeed, according to 38 C.F.R. § 4.1, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  So above and beyond this, the record must reflect some factor that takes a particular case outside the norm in order for a claim for individual unemployability benefits to prevail.  As the Court further explained in Van Hoose, the mere fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims folder to an appropriate VA clinician for an opinion, based on the evidence of record, to include the Veteran's educational attainment in light of any demonstrated learning disability, and occupational experience, and opine as to whether it is at least as likely as not that the service-connected disabilities, considered in combination, preclude him from maintaining substantially gainful employment.  If additional clinical examination of the Veteran is necessary to render such an opinion, such examination should be scheduled.  Rationale should be provided for the opinion offered.

2.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


